Citation Nr: 0608264	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  98-13 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969, including service in the Republic of Vietnam.  He died 
in November 1996.  The appellant is the veteran's surviving 
spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 1998 and January 
2004 by the Department of Veterans Affairs (VA) regional 
office (RO) in New York, New York.


FINDINGS OF FACT

1.  The veteran died on November [redacted], 1996, at the age of 49 
years, due to hepatic encephalopathy due to or as a 
consequence of cirrhosis.  

2.  There was an error in judgment on the part of VA medical 
care providers in September 1996 to perform a laparoscopic 
cholecystectomy in the presence of decompensated liver 
disease which lead to postoperative hypotension and renal and 
liver failure resulting in death.  

3.  The probative evidence shows that the veteran's death was 
caused by VA surgical treatment in September 1996.

4.  There is no competent evidence showing that the veteran 
had post-traumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151, based on a claim that the veteran's death resulted 
from hospitalization, or medical or surgical treatment 
provided by the VA in September 1996, are met.  38 U.S.C.A. 
§ 1151 (West 2002 & Supp. 2005); 38 C.F.R. § 3.361 (2005).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the a claimant with the development of a 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  The Board concludes the discussions 
in the rating decisions, the statements of the case (SOCs), 
the supplemental statements of the case (SSOCs) and letters 
sent to the appellant informed her of the information and 
evidence needed to substantiate the claims and complied with 
the VA's notification requirements.  The SOCs and SSOCs 
included summaries of the evidence that had been obtained and 
considered.  The SOCs and SSOCs also included the 
requirements that must be met to establish the benefits.  The 
communications, such as letters from the RO dated in 
September 2003 and May 2004 provided the appellant with an 
explanation of the type of evidence necessary to substantiate 
her claims, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The May 2004 letter specifically 
told the appellant to tell the RO about any additional 
information or evidence that she wanted the RO to try to get 
for him.  She was also provided an address whether she could 
send additional information.  The letter from the RO 
specifically advised her that it was her responsibility to 
support his claim with appropriate evidence.  Thus, the 
fourth element is satisfied.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The appellant's initial VCAA letter was not provided prior to 
the adjudication of her claims.  However, she was later given 
the VCAA notice letters and was given an ample opportunity to 
respond.  She has not claimed any prejudice as a result of 
the timing of the VCAA letter.  Therefore, to decide the 
appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The record includes the veteran's post service 
treatment records.  The appellant has had a hearing.  An 
appropriate medical opinion has been obtained.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the appellant's claim.  Therefore, no further assistance to 
the appellant with the development of evidence is required.  

I.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities.

The appellant contends that the RO made a mistake by denying 
her claim for benefits under 38 U.S.C.A. § 1151.  She asserts 
that the veteran's death resulted from the treatment which he 
received while hospitalized by the VA in September 1996.  

The death certificate shows that the veteran died on November 
[redacted], 1996, at the age of 49 years, due to hepatic 
encephalopathy due to or as a consequence of cirrhosis.  The 
appellant's claim for compensation is premised on 38 U.S.C.A. 
§ 1151.  Title 38, U.S.CA. § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.  Subsequent 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
require a showing not only that the VA treatment in question 
resulted in additional disability but also that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, 
or that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  

Because the claim for DIC was filed on October 27, 1997, the 
version of § 1151 that is applicable to that claim is the 
post-amendment version that is applicable to claims filed 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of the revised 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

The appellant testified in support of the claim for benefits 
under 38 U.S.C.A. § 1151 during a hearing held in October 
2000 before the undersigned Veterans Law Judge.  The 
testimony was to the effect that she had been told that the 
veteran died because he was too ill to have the surgery which 
the VA performed on him in September 1996.  She stated that 
she had been told this by one of his private physicians, Dr. 
Muslim.  

The appellant presented a medical opinion dated in October 
1997 from Arif Muslim, M.D., F.A.C.G., which reflects that he 
had cared for the veteran during his illness during the 
previous year.  He also reported that he had reviewed the 
veteran's chart from the Castle Point Veterans Hospital.  He 
noted that it was his impression that at the time of the 
removal of the veteran's gall bladder, the veteran was 
suffering from alcoholic hepatitis.  He concluded that he 
probably would not have recommended surgery at that time.  He 
noted that the subsequent sequence of events had shown that 
it was the surgery and accompanying blood loss that pushed 
the veteran into hepatic failure which ultimately lead to his 
demise.  Dr. Muslim further noted that there was an increase 
mortality and morbidity associated with elective surgery in a 
patient with hepatitis which the veteran was also suffering 
from.  

A memorandum from a VA physician dated in March 1998 
indicates that he reviewed the claims file and hospital 
records.  He concluded that the veteran's death was caused by 
natural deterioration of his condition, and not be treatment 
at the VA medical center.  

The pertinent medical evidence includes the private and VA 
medical records.  The records were summarized in a medical 
opinion from the Veterans Health Administration (VHA) dated 
in August 2005.  The report reflects that the veteran was a 
49 year old male with a history of chronic alcohol abuse.  He 
was seen in a primary care clinic for Agent Orange evaluation 
in July 1996.  During the visit, he complained of jaundice, 
weight loss, and abdominal distension.  Physical examination 
revealed jaundice and ascites.  The initial impression was 
hepatobiliary disease.  He underwent a standard workup for 
liver disease and laboratory studies revealed elevated liver 
enzymes and prolonged prethrombin time.  Imaging studies 
includes an ultrasound of the gallbladder that was suggestive 
of acute cholecystitis, and enlarged pancreas and no evidence 
of biliary obstruction.  

The history further reflects that the veteran underwent an 
elective laproscopic cholecystectomy at a VA facility on 
September 5, 1996, for cholelithiasis and chronic 
cholecystitis.  The procedure was uneventful and lasted 
approximately two hours.   On postoperative day one, due to 
hemodynamic changes, the veteran developed hypotension and 
oliguria that lead to hepatorenal syndrome.  He was treated 
in the intensive care unit for severe hypotension, acute 
renal failure, worsening of jaundice during a hospital course 
from September 5, to September 17, 1996.  During this period, 
renal function improved somewhat, but liver function 
continued to deteriorate with worsening of ascites.  The 
veteran was then transferred to a private hospital where he 
was treated for acute renal failure from September 17, 1996, 
to October 4, 1996.  He was discharged in stable condition on 
October 4, 1996.  Between October 4, 1996, and November 9, 
1996, he was hospitalized twice at a community hospital for 
worsening liver failure due to pneumonia.  His overall 
condition continued to deteriorate, and he expired on 
November [redacted], 1996.

The VHA opinion reflects that the physician rendering the 
opinion stated that it was as likely as not that the 
veteran's death in November 1996 was caused by the 
cholecystectomy performed by the VA in September 1996.  The 
VHA physician also indicated that there was no negligence or 
carelessness in patient care.  However, he went on to 
indicate that "I could not find enough documentation to 
justify a laparoscopic cholecystectomy in the presence of 
decompensated liver disease, which lead to postoperative 
hypotension and renal and liver failure."  The VHA physician 
also stated that, after review of the record, there was no 
clear cut indication for the elective laparoscopic 
cholecystectomy in the presence of cirrhosis with ascites 
complicated by coagulopathy.  At the time of surgery, the 
patient was suffering from decompensated cirrhosis and 
alcoholic hepatitis.  The postoperative hemodynamic changes 
lead to low blood pressure, oliguria, and hepatorenal 
syndrome.  The pneumoperitoneum induced during the 
laproscopic surgery also caused decreased renal flow and 
contributed to renal failure.  The VHA physician noted that 
there is a significant increase in morbidity and mortality 
associated with elective laproscopic cholecystectomy in the 
presence of decompensated liver disease.  The postoperative 
hemodynamic changes lead to hepatic failure and hepatorenal 
syndrome.  The VHA physician concluded that "I would not 
have contemplated elective surgery unless absolutely 
needed."  

The Board finds that the overall conclusion of the VHA 
opinion is to the effect that it was an error in judgment for 
VA health care providers to perform surgery on the veteran.  
This is essentially the same conclusion reached by Dr. 
Muslim.  The Board has considered the appellant's testimony 
regarding the circumstances of the veteran's hospitalization 
and death finds it to be credible.  Although the VA medical 
opinion of March 1998 weighs against the claim, the Board 
finds that the opinion does not contain any explanation of 
the basis for the opinion.  Therefore, the Board finds it has 
less probative value than the two opinions which weigh in 
favor of the claim.    

In summary, the preponderance of the competent medical 
evidence shows that the proximate cause of the veteran's 
death was VA hospitalization, or medical or surgical 
treatment.  The evidence also shows that there was an error 
in judgment on the part of VA medical care providers in 
September 1996 to perform a laparoscopic cholecystectomy in 
the presence of decompensated liver disease which lead to 
postoperative hypotension and renal and liver failure 
resulting in death.  Accordingly, the Board concludes that 
the criteria for entitlement to DIC under 38 U.S.C.A. § 1151 
based on a claim that the veteran's death resulted from 
hospitalization, or medical or surgical treatment provided by 
the VA in September 1996, are met.

II.  Entitlement To Service Connection For PTSD
 For Accrued Benefits Purposes.

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and due and unpaid for a period of not more 
than one year prior to death, may be paid to certain persons 
such as the veteran's spouse, children or dependent parents.  
See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The appellant's claim for accrued benefits is based on the 
veteran's claim for service connection for PTSD which was 
pending at the time of the veteran's death.  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  If a chronic disorder such as a psychosis is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The regulation regarding claims for PTSD, 38 C.F.R. § 3.304 
provides as follows:
 
(f) Post-traumatic stress disorder. Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with §4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. Although service connection may be 
established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors as set forth below: 
(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this part 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that 
may be found in these sources. Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes. VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred. 

The appellant contends that the veteran developed post-
traumatic stress disorder as a result of his experiences 
during service.  The Board notes that the veteran's DD 214 
reflects that the veteran had service in Vietnam, and was 
awarded the Combat Infantryman Badge.  The Board concludes, 
therefore, the occurrence of a stressor in service has been 
adequately demonstrated.  Significantly, however, after 
reviewing the evidence which is of record, the Board finds 
that the preponderance of the medical evidence weighs against 
the claim for service connection for post-traumatic stress 
disorder.

The veteran's service records are completely negative for 
complaints or a diagnosis of a psychiatric disorder.  
Regarding the claim that he developed post-traumatic stress 
disorder as a result of service, the Board finds that there 
is no competent evidence that the veteran was ever diagnosed 
as having post-traumatic stress disorder.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court) clarified the 
analysis to be followed in adjudicating a claim for service 
connection for PTSD.  The Court held that, for the purposes 
of establishing service connection for post-traumatic stress 
disorder, there must be an unequivocal current diagnosis of 
post-traumatic stress disorder.  

Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  As applied to the 
current claim for accrued benefits, the evidence would have 
to show the presence of PTSD during the time between the date 
of the veteran's claim for compensation and his death.  In 
the present case, however, the preponderance of the medical 
evidence shows that the veteran did not have post-traumatic 
stress disorder.  The Board notes that the claims file 
contains numerous medical treatment records, but none of them 
contain a diagnosis of PTSD.  In addition, the Board notes 
that in his claim form of July 1996, the veteran did not 
report having ever received treatment for PTSD.  

The Board also notes that lay persons, such as the appellant, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Accordingly, the Board concludes that post-
traumatic stress disorder was not incurred in or aggravated 
by service.


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 based on a 
claim that the veteran's death resulted from treatment at VA 
medical facilities is granted.

Entitlement to service connection for PTSD for accrued 
benefits purposes is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


